t c memo united_states tax_court james brooks and barbara brooks petitioners v commissioner of internal revenue respondent john j mcmahon petitioner v commissioner of internal revenue respondent docket nos filed date armondo o monaco ii for petitioners bradford a johnson for respondent memorandum findings_of_fact and opinion dean special_trial_judge these consolidated cases were heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and continued respondent determined a deficiency in petitioners james and barbara brooks' federal_income_tax in the amount of dollar_figure respondent determined a deficiency in petitioner john j mcmahon's federal_income_tax in the amount of dollar_figure after a concession by petitioner john j mcmahon that he received in unreported interest_income of dollar_figure the sole issue for decision in these consolidated cases is whether petitioners may exclude from gross_income disability-pension payments received from the city of cranston rhode island city all of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated herein by reference petitioners james brooks brooks and barbara brooks resided in cranston rhode island and petitioner john j mcmahon mcmahon resided in jamestown rhode island at the time they filed their respective petitions findings_of_fact on date brooks and later on date mcmahon became uniformed police officers with the city brooks was also a member of the international brotherhood of police officers local union from through brooks and mcmahon petitioners both retired on account of work-related injury or sickness at the time of his retirement continued procedure in brooks had attained the rank of sergeant mcmahon retired in having attained the rank of captain petitioners were eligible for retirement under the city disability pension_plan plan under the plan employees were paid at the rate of percent of their salary if the employee was below the age of pursuant to state law however the city was required to settle police employment disputes by binding arbitration in the city entered into a collective bargaining agreement agreement with the union to provide increased benefits to police officers in accordance with the provisions of the agreement petitioners received annual disability pension payments equal to percent of their annual salary at the time of their retirement brooks for the year and mcmahon for the year did not report on their federal_income_tax returns any of the disability-pension payments they received from the city opinion respondent contends that petitioners may not exclude from gross_income amounts they received as disability payments because the city ordinance implementing the plan is neither a workers'_compensation act nor in the nature of a workers'_compensation act as required by statute the ordinance does not meet statutory requirements according to respondent because the wording of the ordinance does not specifically limit benefits to those who are disabled due to work-related injury or sickness if petitioners disability payments were received not under the ordinance but rather pursuant to the agreement between the city and the union respondent asserts that the agreement is not a statute in the nature of a workmen's_compensation_act in their brief petitioners make no argument that cranston city code section providing for disability payments to uniformed members of the police department is by itself a workers'_compensation act3 or in the nature of a workers'_compensation act they instead argue a petitioners' disability payments were received pursuant to the collective bargaining agreement between the city and the union b the agreement is incorporated by reference into the city code and is therefore a statute in the nature of a workers'_compensation act exemption under sec_104 every item of a person's gross_income is subject_to federal_income_tax unless there is a statute or some rule_of law that exempts the person or the item from gross_income hcsc-laundry 2the parties were ordered to file simultaneous briefs and reply briefs no reply brief was filed on behalf of petitioners 3the rhode island workers'_compensation act is found at r i gen laws secs through the members of regularly organized fire and police departments of any town or city are excluded from the definition of employee for purposes of workers'_compensation benefits r i gen laws sec vector health sys v revens a 2d r i v united_states 450_us_1 an exclusion_from_gross_income can be found at sec_104 for amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 income_tax regs interprets sec_104 to exempt amounts received under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act which provides compensation to employees for personal injuries or sickness incurred in the course of employment this exclusion has been strictly construed to conform with the general_rule that all income is taxable unless it is specifically excluded see 43_f3d_1446 fed cir 804_f2d_553 9th cir affg 82_tc_630 a statute will not be considered akin to a workers'_compensation act if it allows for disability payments for any reason other than on-the-job injuries 78_tc_864 affd 709_f2d_1206 8th cir accord take v commissioner supra clausse v commissioner tcmemo_1995_198 the pertinent language of city code section provides whenever an officer or member of the permanent police department who has not attained fifty-five years of age shall become unfit to perform active_duty by reason of physical infirmity or other causes such officer or member upon the recommendation in writing of the mayor may in the discretion of the city council by a majority vote of the city council be retired from active_service and placed on the pension list and when so retired he shall be paid annually from the police pension fund in equal monthly payments until his fifty- fifth birthday a sum equal to one-half of his annual salary as defined in subsection c of section upon attaining fifty-five years of age such officer or member so retired shall be paid annually for the remainder of his life in equal monthly installments a sum equal to fifty-five percent of his annual salary by not arguing otherwise petitioners tacitly admit that the city code provision without more is not in the nature of a workers'_compensation act and we further find that since the language of the city code disability provision allows disability payments to police officers for other than on-the-job injuries it cannot be found to be a statute in the nature of a workmen's_compensation_act the agreement between the city and the union petitioners argue that they were receiving their disability payments pursuant to the collective bargaining agreement rather than the city code as evidence of this they point to receiving a pension based upon percent of their salary at retirement while the city code provides for a maximum percent payment depending upon the age of the recipient indeed the pertinent provision of the agreement does provide for police pension fund payments at a rate higher than that of the city code disability pension job related whenever an officer or member of the permanent police department shall become unfit to perform active_duty by reason of job related physical and or psychological infirmity such officer or member upon the recommendation in writing of the mayor may in the discretion of the city council by a majority vote of the city council be retired from active_service and placed on the pension list and when so retired he shall be paid annually from the police pension fund in equal monthly payments a sum equal to sixty percent of his annual salary as defined in subsection c of section since petitioners received disability payments under the collective bargaining agreement and the agreement specifically applies only to job-related injuries they argue that the agreement is a statute in the nature of a workmen's_compensation_act citing revrul_81_47 1981_1_cb_55 petitioners argue that collective bargaining agreements are mandated by a rhode island state law that requires enactment by the city council and that the agreement under which they received their payments is incorporated by reference into the city code revrul_81_47 the revenue_ruling involved a county police officer injured in the line of duty he did not retire but continued to receive full pay while incapacitated in accord with the provisions of a collective bargaining agreement between his union and the county state statute provided that all collective bargaining agreements entered into by the county had to be adopted and approved by legislative acts of the county council and incorporated by reference into the county code adoption by the council had the effect of enacting provisions of the collective bargaining agreement into law the collective bargaining agreement at issue in the ruling was duly incorporated into the county code in accordance with state statutory requirements the ruling found that the officer received disability payments under a statute in the nature of a workers'_compensation act where administrative rules or regulations have the force and effect of law they will be found to be the equivalent of a statute for purposes of sec_1_104-1 income_tax regs interpreting sec_104 as explained in 760_f2d_466 2d cir affg t c memo a regulation like a statute is a rule_of general applicability promulgated by a public agency to govern conduct within the agency's jurisdiction a labor contract unlike a statute is an agreement between union and employer modifiable at any time where the language of a collective bargaining agreement is by legislative act incorporated by reference into a municipal code and by this measure is enacted into law it meets the statutory and regulatory requirements described above cf 90_tc_1145 the collective bargaining agreement petitioners argue that their collective bargaining agreement is incorporated by reference into the cranston city code they point to rhode island state law and the city charter in conjunction with the city code we examine first the state law on which petitioners rely the municipal police arbitration act r i gen laws secs through establishes for police of the state in any city or town all of the rights of labor other than the right to strike or engage in any work stoppage or slowdown to provide for the exercise of these rights a method of arbitration of disputes is hereby established r i gen laws sec b it is the obligation of each city or town to meet and confer in good_faith with representatives of the bargaining agent and to cause any agreement to be reduced to a written contract r i gen laws sec if the city or town and bargaining agent are unable to reach agreement all unresolved issues must be submitted to arbitration r i gen laws sec at r i gen laws sec the act provides that when an agreement is actually negotiated it shall constitute the collective bargaining contract governing policemen and said city or town for the period stated therein provided that the period shall not exceed one year we can find nowhere in the act a requirement that all or any collective bargaining agreement entered into by a city must be adopted and approved by legislative acts of the city council or be incorporated by reference into the city code although the city was a signatory to the agreement petitioners have not shown that it was in fact adopted by legislative act of the city council or incorporated into the city's code ordinances or charter we also can find no support for petitioners' position in their citation of chapter dollar_figure of the city charter this provision gives the city council powers over organization of the city government including the power to control the number qualifications powers duties hours of work and compensation of employees of the city the agreement between the city and the union was not incorporated by reference into the city ordinance it stands by itself as a collective bargaining agreement a contract between the two entities r i gen laws sec the agreement does not have the force and effect of law and is modifiable at any time see rutter v commissioner supra pincite labor contract does not qualify as a statute within the meaning of sec_1_104-1 income_tax regs covert v commissioner tcmemo_1990_598 conclusion we find that petitioners did not receive disability payments under a workers'_compensation act or a statute in the nature of workers'_compensation act petitioners' disability-pension payments must be included in gross_income decisions will be entered for respondent
